Title: To James Madison from William C. C. Claiborne, 31 March 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


31 March 1804, New Orleans. “The laws regulating the commerce of Louisiana, have been received here and that which relates to the registering of vessels has given great satisfaction. We have also seen the law providing for a temporary Government in the shape it passed the Senate; the prohibiting the importation of Slaves is a source of great dissatisfaction.” Believes the people will express their opinions on this subject “in a memorial to Congress, which will probably be forwarded by the next mail.”
“I very much fear that your letters to me, are intercepted some where on the road: I have received but one communication from you since my arrival in this city, and that was open, when delivered. I shall in future forward by sea duplicates of my important official letters, and I will take the liberty to suggest, that it would give safety to your communications, if a similar precaution were observed by the Department of State.” Encloses a copy of a circular letter lately sent to district commandants. Believes the president will approve its contents. “Neither the Prefect nor the Spanish troops have yet left Orleans; the departure of the first it is said, will be soon, and the Spanish forces I understand will certainly embark between the 5th. & 10th. of April.” Reports “that the most perfect good order prevails.”
 

   
   RC and enclosure (DNA: RG 59, TP, Orleans, vol. 3); letterbook copy and letterbook copy of enclosure (Ms-Ar: Claiborne Executive Journal, vol. 13). RC 3 pp.; in a clerk’s hand, signed by Claiborne; docketed by Wagner as received 8 May; printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 2:76–77. For enclosure, see n. 3.



   
   See Claiborne to JM, 9 Mar. 1804, and n. 1.



   
   See Claiborne to JM, 10 Mar. 1804 (first letter), n. 1.



   
   The enclosure (1 p.; printed ibid., 2:71–75) is a printed copy of Claiborne’s 28 Mar. 1804 circular ordering the commandants to enroll and train their militias, to prevent slaves from wandering and from trading without permission, to enforce all previous regulations concerning slaves, to keep roads and bridges in repair, and to prevent the unlicensed sale of retail liquors. He asked them to provide him with information about their districts’ inhabitants, plantations, schools, churches, vacant lands, bayous, and prisons. He urged the commandants to promote education and industry.


